                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

UNITED STATES OF AMERICA

      vs.                                 Criminal Action 2:18-cr-210
                                          JUDGE ALGENON L. MARBLEY
SHELDON QUENTIN PATTERSON

                         REPORT AND RECOMMENDATION

      Defendant Sheldon Quentin Patterson previously pleaded not guilty
to an Indictment charging him with 27 counts of bank theft in
violation of 18 U.S.C. § 2113(b). Indictment, ECF No. 2. The United
States of America and defendant thereafter entered into a plea
agreement, executed pursuant to the provisions of Rule 11(c)(1)(A) of
the Federal Rules of Criminal Procedure, whereby defendant agreed to
enter a plea of guilty to Counts 2, 3, and 10.1      On July 24, 2019,
defendant, accompanied by his counsel, appeared for a change of plea
proceeding.   Defendant consented, pursuant to 28 U.S.C. §636(b)(3), to
enter a guilty plea before a Magistrate Judge.       See United States v.
Cukaj, 2001 WL 1587410 at *1 (6th Cir. 2001)(Magistrate Judge may
accept a guilty plea with the express consent of the defendant and
where no objection to the report and recommendation is filed).
      During the plea proceeding, the undersigned observed the
appearance and responsiveness of defendant in answering questions.
Based on that observation, the undersigned is satisfied that, at the
time he entered his guilty plea, defendant was in full possession of
his faculties, was not suffering from any apparent physical or mental
illness, and was not under the influence of drugs or alcohol.


       1 In the Plea Agreement, ECF No. 16, Defendant agreed to an order of
restitution in an amount to be determined by the Court. The Plea Agreement
also includes an appellate waiver provision that preserves only certain
claims for appeal or collateral challenge.


                                      1
     Prior to accepting defendant’s plea, the undersigned addressed
defendant personally and in open court and determined his competence
to plead.   Based on the observations of the undersigned, defendant
understands the nature and meaning of the charges in the Indictment
and the consequences of his plea of guilty to Counts 2, 3, and 10.
Defendant was also addressed personally and in open court and advised
of each of the rights referred to in Rule 11 of the Federal Rules of
Criminal Procedure.
     Having engaged in the colloquy required by Rule 11, the Court
concludes that defendant’s plea is voluntary.    Defendant acknowledged
that the plea agreement signed by him, his attorney and the attorney
for the United States and filed on June 12, 2019, represents the only
promises made by anyone regarding the charges in the Indictment.
Defendant was advised that the District Judge may accept or reject the
plea agreement and that, even if the Court refuses to accept any
provision of the plea agreement not binding on the Court, defendant
may nevertheless not withdraw his guilty plea.
     Defendant confirmed the accuracy of the statement of facts
supporting the charges to which he is pleading guilty, which is
attached to the Plea Agreement.     He confirmed that he is pleading
guilty to Counts 2, 3, and 10 of the Indictment because he is in fact
guilty of those offenses.   The Court concludes that there is a factual
basis for the plea.
     The Court concludes that defendant’s plea of guilty to Counts 2,
3, and 10 of the Indictment is knowingly and voluntarily made with
understanding of the nature and meaning of the charges and of the
consequences of the plea.
     It is therefore RECOMMENDED that defendant’s guilty plea to
Counts 2, 3, and 10 of the Indictment be accepted.     Decision on
acceptance or rejection of the plea agreement was deferred for
consideration by the District Judge after the preparation of a
presentence investigation report.
     In accordance with S.D. Ohio Crim. R. 32.1, and as expressly
agreed to by defendant through counsel, a written presentence
investigation report will be prepared by the United States Probation
Office.    Defendant will be asked to provide information; defendant’s
attorney may be present if defendant so wishes.    Objections to the
presentence report must be made in accordance with the rules of this
Court.
     If any party seeks review by the District Judge of this Report
and Recommendation, that party may, within fourteen (14) days, file
and serve on all parties objections to the Report and Recommendation,
specifically designating this Report and Recommendation, and the part
thereof in question, as well as the basis for objection thereto.       28
U.S.C. §636(b)(1); F.R. Civ. P. 72(b).    Response to objections must be
filed within fourteen (14) days after being served with a copy
thereof.   F.R. Civ. P. 72(b).
     The parties are specifically advised that failure to object to
the Report and Recommendation will result in a waiver of the right to
de novo review by the District Judge and of the right to appeal the
decision of the District Court adopting the Report and Recommendation.
See Thomas v. Arn, 474 U.S. 140 (1985); Smith v. Detroit Federation of
Teachers, Local 231 etc., 829 F.2d 1370 (6th Cir. 1987); United States
v. Walters, 638 F.2d 947 (6th Cir. 1981).




July 24, 2019                                 s/ Norah McCann King
 Date                                          Norah McCann King
                                         United States Magistrate Judge




                                     3
